Citation Nr: 1535049	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-25 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for left knee tear of posterior collateral ligament status post reconstruction with osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted entitlement to service connection for left knee tear of posterior collateral ligament status post reconstruction (to include osteoarthritis), and assigned a noncompensable disability rating, effective August 15, 2011.

The issue of entitlement to a higher initial disability rating for sleep apnea was also addressed in a July 2013 statement of the case.  The Veteran limited his appeal, however, to the left knee issue in his September 2013 VA Form 9, and the sleep apnea issue was not certified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The severity of the Veteran's service-connected left knee disability was last evaluated during a March 2012 VA examination.  The examination report noted no findings of limitation of motion, instability, or of genu recurvatum.  In his June 2012 notice of disagreement, after the VA examination was conducted, the Veteran noted an instance where his left knee gave out unexpectedly due to overextension, and he has reported continually suffering from genu recurvatum and increased pain; thus, he has insinuated that the left knee disability has increased in severity since the prior examination.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The March 2012 VA examiner noted functional loss of the left knee due to excess fatigability.  The Veteran reported in his September 2013 VA Form 9 that he also suffered from weakness and flare-ups of left knee disability, which were not noted in the VA examination report.   Findings of any additional limitation of function, to include limitation of motion, due to excess fatigability, weakness, and flare-ups are required by regulations as interpreted by the United States Court of Appeals for Veterans Claims, and were not included in the examination report.  Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination of his left knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should:

a) Report the Veteran's ranges of left knee flexion and extension in degrees.  

b) Given prior examination findings of excess fatigability and the Veteran's reports of pain, weakness and flare-ups, determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c) Considering the Veteran's reports, state whether there has been lateral instability or subluxation of the left knee, and if so, state the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

d) Given the Veteran's reports, determine if acquired, traumatic genu recurvatum is present, with objectively demonstrated weakness and insecurity in weight-bearing. 

The examiner must provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



